Case 5:17-cv-00410-CEM-PRL Document 52 Filed 05/15/19 Page 1 of 5 PageID 801




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

  ALANA HANSHAW,

                 Plaintiff,

  v.                                                 CASE NO.: 5:17-cv-410-oc-41PRL

  VETERANS & MEDICAID PLANNING
  GROUP, PLLC, a Florida professional
  limited liability company,
  and ERIC MILLHORN, individually,

              Defendants.
  _____________________________________/

            JOINT MOTION FOR APPROVAL OF PARTIES’ SETTLEMENT
           AGREEMENT AND STIPULATED DISMISSAL WITH PREJUDICE

         Plaintiff Alana Hanshaw, and Defendants Veterans & Medicaid Planning Group, PLLC

  and Eric Millhorn, by and through their respective undersigned counsel, hereby file this Joint

  Motion for Approval of Parties’ Settlement Agreement and Stipulated Dismissal with

  Prejudice, and state as follows:

         In the Eleventh Circuit, in order to ensure that the employer is relieved of liability, a

  compromise of an FLSA claim must either be supervised by the Secretary of Labor or must be

  approved by the District Court. Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th

  Cir. 1982). To approve the settlement, the Court should determine that the compromise is a fair

  and reasonable resolution of a bona fide dispute over FLSA provisions. Id. at 1354. If the

  settlement terms meet the aforementioned criteria, the Court should approve the settlement in

  order to promote the policy of encouraging settlement of litigation. Id.; see also Sneed v.

  Sneed’s Shipbuilding, Inc., 545 F.2d 537, 539 (5th Cir. 1977).
Case 5:17-cv-00410-CEM-PRL Document 52 Filed 05/15/19 Page 2 of 5 PageID 802




         A bona fide dispute exists between Plaintiff and Defendants in this case regarding

  Plaintiff’s claim for unpaid overtime wages under the Fair Labor Standards Act (“FLSA”), 29

  U.S.C. § 201, et seq. and the alleged damages associated with same. Defendants have asserted

  various defenses, including that Plaintiff was exempt from the overtime provisions of the FLSA

  under the administrative exemption.       Since the filing and service of the Complaint and

  Amended Complaints, the parties’ counsel have been involved in settlement discussions,

  including Defendants’ production of relevant documents to Plaintiff. Through those

  discussions, the parties have reached settlement. As addressed in the proposed Settlement

  Agreement attached hereto as Exhibit “A”, the parties agreed that Plaintiff would receive

  $20,000.00, broken down as $10,000.00 for alleged unpaid overtime, $10,000.00 for alleged

  liquidated damages. The parties further agreed that Plaintiff would receive $15,000.00 for

  attorney’s fees and litigation costs, which were negotiated and shall be paid separately from

  Plaintiff’s recovery.

         Counsel have zealously represented their clients’ respective interests and have

  negotiated a settlement that is acceptable to Plaintiff and Defendants. All parties are represented

  by experienced counsel in this action, and the parties and their respective counsel agree and

  stipulate that the settlement represents a fair, reasonable, good faith and arms-length

  compromise of Plaintiff’s claims. There was no undue influence, overreaching, collusion or

  intimidation in reaching the parties’ settlement.

         As per the Settlement Agreement, the parties agree that each party shall bear her or its

  own attorneys’ fees and costs, except as otherwise stated in the Settlement Agreement.




                                                  2
Case 5:17-cv-00410-CEM-PRL Document 52 Filed 05/15/19 Page 3 of 5 PageID 803




         WHEREFORE, the parties respectfully request that the Court enter an Order: (1)

  approving the terms of the Settlement Agreement; (2) dismissing this action with prejudice

  pursuant to the parties’ stipulated settlement and dismissal; and (3) retaining jurisdiction over

  enforcement of the settlement.

                                      Respectfully submitted,

   WHITTEL & MELTON, LLC                             TROW, DOBBINS & PISANI, P.A.
   /s/ Jay P. Lechner______                          /s/ Linda G. Pisani
   Jay P. Lechner, Esq.                              Linda G. Pisani, Esq.
   Florida Bar No.: 0504351                          Fla. Bar No. 0011640
   William J. Sheslow, Esq.                          1301 NE 14th Street
   Florida Bar No.: 924042                           Ocala, FL 34470
   11020 Northcliffe Boulevard                       Tel: 352-369-8830
   Spring Hill, Florida 34608                        Fax: 352-369-8832
   Telephone: (352)683-2016                          eservice@ocalalawfirm.com
   Facsimile: (352) 600-7533                         linda@ocalalawfirm.com
   lechnerj@theFLlawfirm.com                         rachael@ocalalawfirm.com
   will@theFLlawfirm.com                             Attorneys for Defendants
   pls@theFLlawfirm.com
   Attorneys for Plaintiff




                                                 3
Case 5:17-cv-00410-CEM-PRL Document 52 Filed 05/15/19 Page 4 of 5 PageID 804
Case 5:17-cv-00410-CEM-PRL Document 52 Filed 05/15/19 Page 5 of 5 PageID 805
